DETAILED ACTION
In response to communications filed 21 April 2021, this is the first Office action on the merits. Claims 1-20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “control unit configured to upload . . . generate . . . classify . . . and to generate” in claim 20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-8, 10, and 13-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claims 1, 19, and 20 recite
generating a video slide file based on the received scene meta-information for each playback section;
classifying a plurality of pieces of page information forming the video slide file by category; and
generating a storybook corresponding to the UGC video based on a plurality of page groups classified by category.

These limitations, under their broadest reasonable interpretation, fall within the Mental Processes grouping of abstract ideas. The steps of “generating,” “classifying,” and “generating” may be performed as mental observations and/or evaluations, perhaps using pen and paper. Accordingly, the claims recite an abstract idea.
This judicial exception is not integrated into a practical application. Claims 1, 19, and 20 
further recite
uploading a user-generated content (UGC) video to a server [using an upload menu]; and
receiving scene meta-information for each playback section of the UGC video from the server.

However, these additional elements do not integrate the judicial exception into a practical application, because they amount to insignificant extra-solution activities, such as selecting a particular data source or type of data to be manipulated (UGC video) and mere data gathering (“receiving”). See MPEP § 2106.05(g).
Claim 1 also recites that the method is “of a user terminal.” Claim 19 recites
A non-transitory computer-readable storage medium storing a program for enabling a computer to execute the method [analyzed above].

Similarly, claim 20 recites 

A user terminal comprising: a communication unit configured to provide a communication interface with a server; a display unit configured to display a predetermined user interface; and a control unit configured to [perform the steps analyzed above]

where the upload menu is “included in the user interface.” However, these additional elements do not integrate the judicial exception into a practical application, because they amount to merely implementing the judicial exception on a generic computer. See MPEP § 2106.05(f).
Claims 2-7 include limitations, which under their broadest reasonable interpretation, likewise fall within the Mental Processes grouping of abstract ideas, and do not include any additional elements that integrate the judicial exception into a practical application.
Claims 8, 10, 15, and 16 further recite limitations drawn to “displaying”; claim 13 further recites that the scene meta-information is received by a streaming method from the server; claim 14 further clarifies the “receiving of scene meta-information.” However, these additional elements do not integrate the judicial exception into a practical application, because they amount to an insignificant extra-solution activities, such as mere data gathering (“receiving”) or outputting (“displaying”). See MPEP § 2106.05(g).
Considering the limitations of claims 1-8, 10, and 13-16 as an ordered combination adds nothing that is not already present when considering the elements individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than implementing the judicial exception on a generic computer and/or insignificant extra-solution activities. Paragraph [0003] of the specification provides evidence that the steps of “uploading,” “receiving,” and “displaying” were well-understood, routine, and conventional activities of “various methods for controlling the playback time of a video or for searching through a video.” Likewise, Uchihashi provides evidence that “receiving” and “displaying” were well-understood, routine, and convention activities of “techniques for automatically creating pictorial summaries of videos” (see Uchihashi, section 2, paragraph 1). Therefore claims 1-8, 10, and 13-16 are not patent eligible.

Claim Objections
Claims 1, 2, and 19-20 are objected to because of the following informalities:
claims 1 and 20: “a plurality of page groups” has antecedent basis to --the plurality of pieces of page information-- (claim 1, line 10)
claim 2: “a plurality of pieces of page information” has antecedent basis to --the plurality of pieces of page information-- (line 2)
claim 19: “the method” lacks antecedent basis and should be --a method-- (line 2)

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 20 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 20, the claim limitations identified in paragraph [09] invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the disclosure does not provide adequate structure to perform the claimed functions. Therefore, the specification does not demonstrate that applicant has made an invention that achieves the full scope of the claimed functions because the invention is not described with sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention.
	
	Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 20, the claim limitations identified in paragraph [09] invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The limitations at issue are directed to functions performed by software, however, the algorithm or steps/procedure for performing the computer functions are not explained in sufficient detail. The algorithm or steps/procedure taken to perform the functions must be described so that one of ordinary skill in the art would understand how the inventor intended the function to be performed; simply restating the function recited in the claim is not sufficient. See MPEP § 2161.01(I). Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-11, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Dirik et al. (US 2012/0106925 A1) in view of Park et al. (US 2017/0124427 A1).

Regarding claim 1, Dirik teaches an operating method of a user terminal, comprising:
uploading a user-generated content (UGC) video to a server (see Dirik [0050], “input video,” where [0038] teaches to “upload it to a video sharing system” server);
receiving scene meta-information for each playback section of the UGC video (see Dirik [0126]-[0128], “Segment information”); and
generating a video slide file based on the received scene meta-information for each playback section (see Dirik [0050] and [0131], “static summary”).
Dirik does not explicitly teach
wherein the scene meta-information for each playback section is received from the server;
classifying a plurality of pieces of page information forming the video slide file by category; and
generating a storybook corresponding to the UGC video based on a plurality of page groups classified by category.
However, Park teaches
wherein the scene meta-information for each playback section is received from the server (see Park [0084], “server 150 may provide information about the representative video”);
classifying a plurality of pieces of page information forming the video slide file by category (see Park [0087], “images collected in association with video 1 may be classified . . . based on one or more criteria,” where the “images collected” are page information); and
generating a storybook corresponding to the UGC video based on a plurality of page groups classified by category (see Park [0094], “highlight summarization”).
Dirik teaches to cluster images (frames) from a video in paragraph [0050], where the “detected shots and/or slides are clustered.” Park teach in [0087] to classify a cluster of image frames from a video based on category criteria. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to classify page information and generate a storybook, as taught by Park, in combination with the techniques taught by Dirik, because “While contents of captured images, GIFs, etc., may be posted as Internet information and/or shared between users, valuable data included in the contents may not be readily utilized” (see Park [0008]).

Regarding claim 2, Dirik as modified teaches wherein the video slide file comprises a plurality of pieces of page information corresponding to the scene meta-information for each playback section of the UGC video and category information for each page (see Dirik [0126]-[0128] and Park [0087], where the plurality of pieces of page information and category information, taught by Park, are included in the video slide file, taught by Dirik)

Regarding claim 3, Dirik as modified teaches wherein the scene meta-information for each playback section is generated based on information extracted from the UGC video (see Dirik [0126]-[0128]).

Regarding claim 6, Dirik as modified teaches wherein the generating of the storybook is generating storybook items corresponding to the plurality of page groups (see Park [0087], “images collected in association with video 1 may be classified into two clusters, for example, cluster A and cluster B,” where the plurality of clusters is a plurality of page groups).

Regarding claim 7, Dirik as modified teaches wherein each storybook item comprises at least one of a thumbnail image corresponding to each page group, category information of each page group, and information regarding a number of pages in each page group (see Park [0092]-[0093], “highlight image” and “label,” where [0087] teaches that “cluster A includes six images,” i.e., information regarding a number of pages in each page group).

Regarding claim 8, Dirik as modified teaches further comprising: displaying a user interface comprising the storybook items on a display unit (see Park [0094]).

Regarding claim 9, Dirik as modified teaches further comprising: in response to a user selection on one of the storybook items, displaying a page belonging to a page group corresponding to the user selected storybook item (see Park [0094] and Dirik [0139], “segments of the video that correspond to each thumbnail can be played back to the user by clicking on a corresponding thumbnail”).

Regarding claim 10, Dirik as modified teaches further comprising: displaying a thumbnail image corresponding to the video slide file (see Dirik [0139], “thumbnail”).

Regarding claim 11, Dirik as modified teaches further comprising: displaying one of a plurality of pages forming the video slide file in response to a user selection on the thumbnail image (see Dirik [0139], “segments of the video that correspond to each thumbnail can be played back to the user by clicking on a corresponding thumbnail”).

Regarding claim 19, Dirik in view of Park teach a non-transitory computer-readable storage medium storing a program for enabling a computer to execute the method as claimed in claim 1 (see Dirik [0157] and the rejection of claim 1).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Dirik et al. (US 2012/0106925 A1) in view of Park et al. (US 2017/0124427 A1) as applied to claims 1-2 above, and further in view of Jo et al. (US 2017/0206929 A1).

Regarding claim 4, Dirik as modified teaches wherein the scene meta-information for each playback section comprises time code information, representative image information (see Dirik [0126], “begin and end time” and “thumbnail,” respectively).
Dirik as modified does not explicitly teach wherein the scene meta-information for each playback section comprises subtitle information.
However, Jo teaches wherein the scene meta-information for each playback section comprises subtitle information (see Jo [0043], “subtitles”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the subtitle information, as taught by Jo, with the techniques taught by Dirik as modified, because “The input unit 210 may acquire various kinds of data accompanied with the input video. For example, if the input video include text information such as subtitles, the input unit 210 may also acquire the text information” (see Jo [0043]).

Claims 5, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Dirik et al. (US 2012/0106925 A1) in view of Park et al. (US 2017/0124427 A1) as applied to claim 1 above, and further in view of Jo et al. (US 2017/0206929 A1).

Regarding claim 5, Dirik as modified teaches wherein the page information comprises representative image information for each playback section of the UGC video (see Park [0093], “highlight image”).
Dirik as modified does not explicitly teach wherein the page information comprises subtitle information.
However, Jo teaches wherein the page information comprises subtitle information (see Jo [0043], “subtitles”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the subtitle information, as taught by Jo, with the techniques taught by Dirik as modified, because “The input unit 210 may acquire various kinds of data accompanied with the input video. For example, if the input video include text information such as subtitles, the input unit 210 may also acquire the text information” (see Jo [0043]).

Regarding claim 14, Dirik as modified teaches wherein the receiving of scene meta-information comprises: receiving first scene meta-information comprising time code information and representative image information for each playback section of the UGC video (see Dirik [0126], “begin and end time” and “thumbnail,” respectively).
Dirik as modified does not explicitly teach receiving second scene meta-information comprising subtitle information for each playback section of the UGC video.
However, Jo teaches receiving second scene meta-information comprising subtitle information for each playback section of the UGC video (see Jo [0043], “subtitles”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the subtitle information, as taught by Jo, with the techniques taught by Dirik as modified, because “The input unit 210 may acquire various kinds of data accompanied with the input video. For example, if the input video include text information such as subtitles, the input unit 210 may also acquire the text information” (see Jo [0043]).

Regarding claim 15, Dirik as modified does not explicitly teach further comprising: displaying notification information indicating a process of converting the UGC video into the video slide file.
However, Jo teaches further comprising: displaying notification information indicating a process of converting the UGC video into the video slide file (see Jo [0094], “recording sign 846 may be displayed”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to display notification information, as taught by Jo, in combination with the techniques taught by Dirik as modified, because “When the slide video is being generated, a recording sign 846 may be displayed on an upper end portion of the input video” (see Jo [0094]).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Dirik et al. (US 2012/0106925 A1) in view of Park et al. (US 2017/0124427 A1) as applied to claims 1 and 10-11 above, and further in view of Jo et al. (US 2017/0206929 A1).

Regarding claim 12, Dirik as modified does not explicitly teach further comprising: outputting sound information corresponding to the page when the page is displayed.
However, Jo teaches further comprising: outputting sound information corresponding to the page when the page is displayed (see Jo [0053], “plays the part of the audio data”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to output sound information, as taught by Jo, in combination with the techniques taught by Dirik as modified, because, “The slide video generated as above plays the part of the audio data corresponding to the time period 00:00 to 00:05 in the section of 00:00 to 00:05, and at the same time, displays the representative video frame” (see Jo [0053]).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Dirik et al. (US 2012/0106925 A1) in view of Park et al. (US 2017/0124427 A1) as applied to claim 1 above, and further in view of Kim et al. (US 2017/0070779 A1).

Regarding claim 13, Dirik as modified does not explicitly teach a streaming method from the server.
However, Kim teaches a streaming method from the server (see Kim [0102], “content . . . may be streamed”).
Kim teaches two methods of providing content from a server in [0102], either the content being “fully downloaded” or “streamed.” It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to try the methods of obtaining content from a server, as taught by Kim, to predictably yield content at an electronic device. One of ordinary skill in the art would have been motivated to try these methods, because “The content may be fully downloaded onto the electronic device 110 and/or may be streamed to the electronic device 110, from the server 150” (see Kim [0102]).
Dirik as modified teaches wherein the scene meta-information for each playback section is received by a streaming method from the server (see Dirik [0126]-[0128] and Kim [0102], where the scene meta-information, as taught by Dirik, is received by a streaming method from a server, as taught by Kim).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Dirik et al. (US 2012/0106925 A1) in view of Park et al. (US 2017/0124427 A1) as applied to claim 1 above, and further in view of Ahn et al. (US 2017/0083148 A1).

Regarding claim 16, Dirik as modified does not explicitly teach further comprising: displaying an app icon; and displaying a predefined user interface screen in response to a user selection of the app icon.
However, Ahn teaches further comprising: displaying an app icon; and displaying a predefined user interface screen in response to a user selection of the app icon (see Ahn [0118] and [0207], “homescreen . . . icon or a widget of an application”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the app icon and user interface, as taught by Ahn, with the techniques taught by Dirik as modified, in order to predictably launch an application on an electronic device.
Dirik as modified teaches the app icon corresponding to a video slide application (see (see Dirik [0126]-[0128]; Park [0094]; and Ahn [0118] and [0207], where the app icon, taught by Ahn, corresponds to the video slide application taught by Dirik in view of Park).

Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Dirik et al. (US 2012/0106925 A1) in view of Park et al. (US 2017/0124427 A1) and Ahn et al. (US 2017/0083148 A1) as applied to claims 1 and 16 above, and further in view of Jo et al. (US 2017/0206929 A1).

Regarding claim 17, Dirik as modified does not explicitly teach wherein the user interface screen comprises a file list area comprising thumbnail images corresponding to video slide files and a menu area comprising menu items related to the video slide application.
However, Jo teaches wherein the user interface screen comprises a file list area comprising thumbnail images corresponding to video slide files and a menu area comprising menu items related to the video slide application (see Jo [0092]-[0095], where Fig. 8d, elements 862 and 864, are a file list area, and in Fig. 8b the area containing elements 822 and 824 is a menu area).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the user interface features, as taught by Jo, with the techniques taught by Dirik as modified, because “The user may search for a slide video file, and an image or an audio file about the slide video file by using the application” (see Jo [0095]).

Regarding claim 18, Dirik as modified wherein the menu area comprises a storybook menu for generating the storybook corresponding to the UGC video (see Jo [0092], “application for activating the slide video generation function is to be displayed”).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Dirik et al. (US 2012/0106925 A1) in view of Park et al. (US 2017/0124427 A1) and Jo et al. (US 2017/0206929 A1).

Regarding claim 20, Dirik teaches a user terminal comprising: 
communication unit configured to provide a communication interface with a server; a display unit configured to display a predetermined user interface (see Dirik [0167]-[0168]); and
 control unit configured to upload a user-generated content (UGC) video to the server (see Dirik [0050], “input video,” where [0038] teaches to “upload it to a video sharing system” server), and
to generate a video slide file based on scene meta-information for each playback section of the UGC video upon receiving the scene meta-information for each playback section (see Dirik [0126]-[0128], “Segment information”).
Dirik does not explicitly teach
wherein the scene meta-information for each playback section is received from the server,
to classify a plurality of pieces of page information forming the video slide file by category, and
to generate a storybook corresponding to the UGC video based on a plurality of page groups classified by category.
However, Park teaches
wherein the scene meta-information for each playback section is received from the server (see Park [0084], “server 150 may provide information about the representative video”);
to classify a plurality of pieces of page information forming the video slide file by category (see Park [0087], “images collected in association with video 1 may be classified . . . based on one or more criteria,” where the “images collected” are page information), and
to generate a storybook corresponding to the UGC video based on a plurality of page groups classified by category (see Park [0094], “highlight summarization”).
Dirik teaches to cluster images (frames) from a video in paragraph [0050], where the “detected shots and/or slides are clustered.” Park teach in [0087] to classify a cluster of image frames from a video based on category criteria. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to classify page information and generate a storybook, as taught by Park, in combination with the techniques taught by Dirik, because “While contents of captured images, GIFs, etc., may be posted as Internet information and/or shared between users, valuable data included in the contents may not be readily utilized” (see Park [0008]).
Dirik as modified does not explicitly teach using a menu included in the user interface.
However, Jo teaches using a menu included in the user interface (see Jo [0092]-[0095] and Fig. 8b, where the area containing elements 822 and 824 is a menu included in a user interface).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the user interface features, as taught by Jo, with the techniques taught by Dirik as modified, because “The user may search for a slide video file, and an image or an audio file about the slide video file by using the application” (see Jo [0095]).
Dirik as modified teaches wherein the menu is an upload menu (see Dirik [0038] and [0050] and Jo [0092]-[0095], where the upload features, as taught by Dirik, are performed using a menu, as taught by Jo).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kristopher Andersen whose telephone number is (571)270-5743. The examiner can normally be reached 8:30 AM-5:00 PM ET, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on (571) 270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kristopher Andersen/Primary Examiner, Art Unit 2159